Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/CN2016/100877 (international filing date: 09/29/2016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 12-13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FODOR et al. (WO 2017144104 A1, hereinafter FODOR, NOTE: corresponding US 20190052450 A1 is being used below for rejection citation purposes), Liu, NOTE: a corresponding USA application US 20170302337 A1 is being used in the rejection below as the translation version of WO 2016106604 A1).

Regarding claim 1, FODOR teaches an user equipment, comprising (in general, see fig. 14 in view of fig. 13 and their corresponding paragraphs at least 100-108, see also fig. 5-12 and their corresponding paragraphs for relevant background information which disclose the resource mappings 501-504 of fig. 13-14):
circuitry which, in operation,
measures interference from at least one user equipment selected from the user equipment and a neighboring user equipment of the user equipment; and generates interference information indicating the interference (see at least para. 106 along with para. 101-102, e.g. step 2012, which corresponds to step 2002 – UE measures and reports interference); and 
a transmitter which, in operation, transmits the interference information to a base station (see at least para. 101, e.g. a quality of reception of the resource signals 162 may be considered and corresponding measurement reports may be considered),
 wherein full duplex operation is performed between the user equipment and at least the base station (see at least para. 106 along with para. 101, e.g. step 2011 – mapping 1 using resource mapping 501 of fig. 5).
FODOR differs from the claim, in that, it does not specifically disclose downlink reference signals used for mobility measurement are not used for the full duplex 
Liu, for example, from the similar field of endeavor, teaches similar or known mechanism such that downlink reference signals used for mobility measurement are not used for the full duplex operation (see at least para. 82-83, e.g. “…when the base station is on a full-duplex time-frequency resource, there may be no CRS,…”), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Liu into the apparatus of FODOR for effectively increasing spectral efficiency for reliable communication of data and reference signals.

Regarding claim 3, FODOR in view of Liu teaches the interference information includes an absolute interference from the at least one user equipment selected from the user equipment and the neighboring user equipment. (FODOR, see at least para. 106 along with para. 102, e.g. step 2012 – at least self-interference 251)

Regarding claim 6, FODOR in view of Liu teaches the interference information includes a residual interference from the at least one user equipment selected from the user equipment and the neighboring user equipment.  (FODOR, see at least para. 118-119 of fig. 16, e.g. also desirable to suppress residual interference)

Regarding claim 12, FODOR in view of Liu teaches time/frequency resources in downlink channels for measuring the interference are configured by the base station.  

Regarding claim 13, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 13 performs reverse procedures of those of claim 1; more specifically, it would be a base station of claim 13 performs the reverse receiving from and transmitting to an user equipment of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1 above.  In addition, FODOR in view of Liu also teaches the subject matter circuitry operative to perform scheduling based on the interference information, wherein (FODOR, see at least para. 106 in view of para. 103, e.g. steps 2013-2014 – switching resource mappings)

Regarding claims 15 and 17, in view of claim 13 above, these claims are rejected for the same reasoning as claims 3 and 6, respectively.

Regarding claim 20, this claim is rejected for the same reasoning as claim 1 except this claim is in method claim format.


Claims 2, 4-5, 7-8, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over FODOR in view of Liu, as applied to claims 1 and 13 above, and further in view of Feuersaenger et al. (US 20150049705 A1, hereinafter Feuersaenger).

Regarding claim 2, FODOR in view of Liu teaches the interference information includes interference cancellation capability of the user equipment, and the interference cancellation capability is transmitted during a capability transfer procedure of the user equipment.  (FODOR, see at least para. 130, e.g. step 2041 - capability of changing between HD and FD, which in turn controlling interference)
FODOR in view of Liu differs from the claim, in that, it does not specifically disclose transmitted by RRC (Radio Resource Control) signaling; which is well known in the art and commonly used for effectively improving interference reporting mechanism.
Feuersaenger, for example, from the similar field of endeavor, teaches mechanism of transmitted by RRC (Radio Resource Control) signaling (see at least claim 8, e.g. radio resource control (RRC) message); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Feuersaenger into the apparatus of FODOR in view of Liu for effectively improving interference reporting mechanism.

Regarding claim 4, FODOR in view of Liu teaches all of the subject matters in claims 1-3 except the absolute interference is transmitted in MAC (Medium Access Control) layer and accompanied by PHR (Power Headroom Report) based on PHR report timing, which are well known in the art and commonly used for effectively improving interference reporting mechanism.
Feuersaenger, for example, from the similar field of endeavor, teaches mechanism such that the absolute interference is transmitted in MAC (Medium Access Feuersaenger into the apparatus of FODOR in view of Liu for effectively improving interference reporting mechanism.

Regarding claim 5, FODOR in view of Liu teaches all of the subject matters in claims 1-3 except the absolute interference is transmitted by RRC signaling periodically or aperiodically, which is well known in the art and commonly used for effectively improving interference reporting mechanism.
Feuersaenger, for example, from the similar field of endeavor, teaches mechanism such that the absolute interference is transmitted by RRC signaling periodically or aperiodically (see at least para. 257, e.g. interference condition in RRC message); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Feuersaenger into the apparatus of FODOR in view of Liu for effectively improving interference reporting mechanism.

Regarding claim 7, FODOR in view of Liu teaches all of the subject matters in claims 1 and 6 except the residual interference is transmitted in MAC layer and accompanied by PHR based on PHR report timing, which are well known in the art and commonly used for effectively improving interference reporting mechanism.
Feuersaenger, for example, from the similar field of endeavor, teaches mechanism such that the residual interference is transmitted in MAC layer and accompanied by PHR based on PHR report timing (see at least para. 225 along with para. 209-212 and 236, e.g. MAC and PHR); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Feuersaenger into the apparatus of FODOR in view of Liu for effectively improving interference reporting mechanism.

Regarding claim 8, FODOR in view of Liu teaches all of the subject matters in claims 1 and 6 except the residual interference is transmitted in physical layer either periodically, or aperiodically based on a trigger transmitted by downlink control signaling from the base station, which are well known in the art and commonly used for effectively improving interference reporting mechanism.
Feuersaenger, for example, from the similar field of endeavor, teaches mechanism such that the residual interference is transmitted in physical layer either periodically, or aperiodically based on a trigger transmitted by downlink control signaling from the base station (see at least para. 236 and 244, e.g. base station configures time periods for reporting); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Feuersaenger into the apparatus of FODOR in view of Liu for effectively improving interference reporting mechanism.

Regarding claims 14, 16, 18, and 19, in view of claim 13 above, these claims are rejected for the same reasoning as claims 2, 4, 7, and 8, respectively.

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered.  Regarding independent claims 1, 13, and 20, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465